DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 12/10/2021 is acknowledged.
Claims 10 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
However, claims 13, 20, and 28 are also withdrawn as they are drawn to an embodiment not elected or shown. 
Regarding claim 13, applicant asserts that claim 13 reads on the elected embodiment, but claim 13 depends on withdrawn claim 10 and as such is additionally withdrawn from consideration. Furthermore, claim 13 is drawn to the non-elected species A which has the unique feature of the lower plate comprising a raised structure, and is not present the elected Species C. The limitation “the heat conduction block is arranged between the raised structure and the heat source” is drawn to a combination of non-elected Species A and elected Species C, where Species A comprises a raised structure (121) and Species C comprises a conduction block (38). This limitation is only recited in paragraph 15 of the specification, and is not revisited in the detailed description nor is it shown in the drawings.  
Regarding claims 20 and 28, applicant asserts that claims 20 and 28 read on the elected embodiment, but the limitation “the heat conduction block is arranged between the fixing frame and the heat source” is drawn to an embodiment neither elected nor shown. Indeed, it is a combination of non-elected Species B and elected Species C, since Species B is the only embodiment to contain a fixing frame without a hollow portion (131 of Species A and 331 of Species C), and Species C is the only embodiment to contain a conduction block (38). Paragraphs 23 and 31 of the specification recite the same limitation, however nothing in the detailed description nor the drawings discloses that configuration. 
Claims 13, 20, and 28 would be subject to rejoinder upon allowance of a generic claim, but they would then be subject to a drawing objection as reflecting an embodiment not shown.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the cross hatching on Figs. 1B, 2B, and 3B is improper. In paragraph 7 of the specification it is stated that, “a thermal conduction property of the lower plate is superior to a thermal conduction property of the upper plate,” and in paragraph 11 is it stated that, “the upper plate is made of copper alloy, and the lower plate is made of pure copper.” Both of these statements indicate that the upper and lower plates are of dissimilar materials, yet in the figures their cross sections show the same hatching pattern. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section (See 37 CFR 1.84(h)(3)).  


Specification
The specification is objected to for the use of the term “plastic steel”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “support structure” in claim 9, and “fastening part” in claims 14, 15, 21, and 22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “support structure” has been interpreted as in paragraphs 45, 62, and 72 to be a capillary powder post or a braided structure. The limitation “fastening part” has been interpreted 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 4, 9, 16 – 18, and 23 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 9, 16 – 18, and 23 – 26, the term “superior” in claims 2, 9, 16 – 18, and 23 – 26 is a relative term which renders the claims indefinite. The term “superior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Further regarding claim 2, the term “inferior” in claim 2 is a relative term which renders the claims indefinite. The term “inferior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Inferior is subjective, and depends upon the desired outcome. MPEP 2173.05(b)(IV). For the purpose of examination, "inferior to" will be interpreted as "less than," in light of the specification.
Regarding claims 3 and 4, these claims are rejected as being dependent upon an indefinite claim.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the thermal conductivity” lacks antecedent basis in the claims. For the purpose of examination, “the thermal conductivity” will be interpreted as “a thermal conduction property” as recited in claim 2.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “corrosion resistance” is a relative term which renders the claim indefinite. The term “corrosion resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of “corrosion resistance” will meet or fail to meet the claim. For the purpose of examination, any degree of  “corrosion resistance” will be considered to meet the claim. If supported by the disclosure, applicant may wish to consider providing a reference for “corrosion resistance,” i.e. the reinforcing layer has a higher corrosion resistance than the material of the upper/lower plate. 

Claims 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 27, these claims contain the trademark/trade name “plastic steel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an optional construction material and, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites, “thermal conductivity is measured according to a thermal conductivity coefficient,” however thermal conductivity has a well-known and plain meaning, which is a measure of a material’s ability to conduct heat. Thermal conductivity and thermal conductivity coefficient are merely different ways to refer to the same property. The addition of the word, “coefficient” does not change the meaning, and thus adds no further limitation to claim 2, upon which it is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 8, 14, 15, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadek (WO 2014/140098). 
Re: Claim 1, Cadek discloses a vapor chamber (flat heat pipe 13, fig. 1, pg. 9 lines 19 – 23), comprising:
an upper plate (fig. 2, the upper side of flat heat pipe 13 that is in contact with base plate 11); and 
a lower plate (fig. 2, the lower side of flat heat pipe 13 that is in contact with elastic layer 5) attached on the upper plate (pg. 9, line 22, heat pipe has a single main body, meaning the upper and lower plates are connected), wherein the upper plate and the lower plate are combined together to define a working space (fig. 2, working space is seen in the detail view between the upper plate and lower plate), and the lower plate is in thermal contact with a heat source (2, fig. 2) , wherein a reinforcing layer is formed on a surface of the upper plate or the lower plate away from the working space (pg. 9, lines 17 – 18, the heat pipe 13 container is copper and has a working space inside, and the nickel plating is on the outside of the heat pipe container on the opposite side of the heat pipe plates from the working space).
Re: Claim 2, Cadek discloses a metallic strength of the reinforcing layer is superior to a metallic strength of the upper plate or the lower plate (pg. 9, lines 17 – 18, the heat pipe 13 container is copper and the reinforcing layer is nickel, nickel is stronger than copper), but a thermal conduction property of the reinforcing layer is inferior to a thermal conduction property of the upper plate or the lower plate (pg. 9, lines 17 – 18, the heat pipe 13 container is copper and the reinforcing layer is nickel, copper is a better heat conductor than nickel).
Re: Claim 4, Cadek discloses the thermal conductivity is measured according to a thermal conductivity coefficient (page 5, lines 18 – 19). As discussed in the 112(d) rejection above, thermal conductivity and thermal conductivity coefficient are merely different ways to refer to the same property.
Re: Claim 5, Cadek discloses the reinforcing layer is made of nickel, stainless steel or titanium (pg. 9, lines 17 – 18, heat pipe is nickel-plated copper, therefore the reinforcing layer is nickel).
Re: Claim 6, Cadek discloses the reinforcing layer has corrosion resistance (pg. 9, lines 9 – 11, nickel plating prevents oxide layer formation).
Re: Claim 7, Cadek discloses a first capillary structure (page 12, lines 24 – 26) is formed on a surface of the upper plate facing the working space (page 12, lines 24 – 26, capillary structure is formed on the inner wall), and a second capillary structure is formed on a surface of the lower plate facing the working space (page 12, lines 24 – 26, capillary structure is formed on the inner wall of the flat heat pipe, meaning is it on both the upper and lower plates – also shown in the detail view of fig. 2), wherein at least one support structure is arranged between the first capillary structure and the second capillary structure (fig. 2, the detail view shows a cross section 
Re: Claim 8, Cadek discloses a heat conduction block (core 9 of heat coupling element 4, fig. 4) wherein the heat conduction block is arranged between the lower plate and the heat source (fig. 2, detail view shows the vapor chamber 13 above heat coupling element 4 above the heat source 2), and the heat conduction block is made of pure copper (pg. 11, lines 12 – 13).
Re: Claim 14, Cadek discloses a fixing frame (14, fig. 1), wherein the fixing frame is attached on the lower plate (fig. 3, the lower image shows the bottom side of heat pipe 13, and is partially covered by the fixing frame 14. The lower plate of heat pipe 13 is what is partially visible and it can be seen that the lower plate of the heat pipe 13 is in contact with the frame 14 as the heat pipe 13 extends to the right where it is connected to the heat coupling element 4), and the fixing frame comprises a fastening part (fig. 1 spacers 21 and screws 16, pg. 9 lines 14 – 15, the spacers are threaded).
Re: Claim 15, Cadek discloses the heat source (fig. 4, chip 2 and processor core 6) is fixed on a supporting plate (fig. 4, printed circuit board 1), and the fastening part (page 3 lines 13 – 14, screws) of the fixing frame is fixed on the supporting plate (fig. 2, entire heat spreader assembly 3 is fixed to the PCB, page 3 lines 13 – 14).
Re: Claim 21, Cadek discloses a fixing frame (14, fig. 1), wherein the fixing frame comprises a fastening part (fig. 1 spacers 21 and screws 16, pg. 9 lines 14 – 15, the spacers are threaded), the reinforcing layer is formed on the surface of the lower plate away from the working space (pg. 9, lines 17 – 18, the heat pipe 13 container is copper and has a working space inside, and the nickel plating is on the outside of the heat pipe container on the opposite side of the heat pipe plates from the working space), and the fixing frame is attached on the reinforcing 
Re: Claim 22, Cadek discloses the heat source (fig. 4, chip 2 and processor core 6) is fixed on a supporting plate (fig. 4, printed circuit board 1), and the fastening part (fig. 1 spacers 21 and screws 16, pg. 9 lines 14 – 15, the spacers are threaded) of the fixing frame (14, fig. 1) is fixed on the supporting plate (fig. 2, entire heat spreader assembly 3 is fixed to the PCB, page 3 lines 13 – 14).
Re: Claim 25, Cadek discloses a thermal conduction property of the lower plate is superior to a thermal conduction property of the reinforcing layer (pg. 9, lines 17 – 18, the heat pipe 13 container is copper and the reinforcing layer is nickel, copper is a better heat conductor than nickel ).
Re: Claim 26, Cadek discloses a metallic strength of the fixing frame or the reinforcing layer is superior to a metallic strength of the lower plate (pg. 9, lines 17 – 18, the heat pipe 13 container is copper and the reinforcing layer is nickel, nickel is stronger than copper).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cadek (WO 2014/140098) as applied to claims 1 and 2 above, and further in view of Samsonov (Handbook of the Physiochemical Properties of the Elements).
Re: Claim 3, Cadek is silent on the metallic strength is measured according to a Vickers hardness, a tensile strength or an elasticity coefficient.
However, the use of tensile strength as a measure of “metallic strength” is old and well-known, as evidenced by Samsonov (page 410). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use tensile strength as a measure of a metal’s mechanical strength, since, as evidenced by Samsonov, such a method was old and well-known in the art. Such would provide the benefit of using a known standard of measurement to ensure consistent and predictable metallic strength.

Claims 9, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cadek (WO 2014/140098) as applied to claims 1, 14 and 21 above, and further in view of Kim (US 2015/0323262).
Re: Claims 9, 16, and 23, Cadek does not disclose a thermal conduction property of the lower plate is superior to a thermal conduction property of the upper plate. However, Kim teaches that the upper and lower plates may be made of dissimilar materials (Kim, paragraph 75 lists copper and aluminum as options). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of Cadek in view of Kim with a thermal conduction property of the lower plate is superior to a thermal 
The combination of Cadek and Kim allows for a copper lower plate and an aluminum upper plate, which meets a thermal conduction property of the lower plate is superior to a thermal conduction property of the upper plate.

Claims 17 – 19, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cadek (WO 2014/140098) as applied to claims 1, 14, and 21 above, and further in view of Yamamoto (JPH11101584).
Re: Claims 17 and 24, Cadek does not disclose a thermal conduction property of the lower plate is superior to a thermal conduction property of the fixing frame. However Yamamoto teaches another vapor chamber with a fixing frame where a thermal conduction property of the lower plate is superior to a thermal conduction property of the fixing frame (see paragraph 5: Yamamoto teaches the heat pipe should be high heat-conducting material such as copper. See paragraph 23: the frame may be made of aluminum).     
Therefore, in view of Yamamoto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fixing 
Re: Claim 18, Cadek is silent on a metallic strength of the fixing frame is superior to a metallic strength of the lower plate. However Yamamoto teaches a vapor chamber with a fixing frame, wherein a metallic strength of the fixing frame is superior to a metallic strength of the lower plate (see paragraph 5: Yamamoto teaches the heat pipe should be high heat-conducting material such as copper. See paragraph 23: the frame may be made of aluminum, making the fixing frame stronger than the lower plate). 
Therefore, in view of Yamamoto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fixing frame of Cadek with a metallic strength of the fixing frame is superior to a metallic strength of the lower plate, as taught by Yamamoto, to improve the frame of Cadek by providing good thermal connection between components. (see Yamamoto paragraph 22).
Re: Claim 19, Cadek discloses the lower plate is made of pure copper (pg. 9, lines 17 – 18). Cadek is silent on the fixing frame is made of copper alloy, stainless steel, plastic steel or aluminum alloy. However, Yamamoto teaches another vapor chamber having a fixing frame, wherein the fixing frame is made of copper alloy, stainless steel, plastic steel or aluminum alloy (see paragraph 23: Yamamoto teaches the frame may be made of aluminum alloy or copper alloy). 
Therefore, in view of Yamamoto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fixing 
Re: Claim 27, Cadek discloses the lower plate is made of pure copper and the reinforcing layer is made of nickel (pg. 9, lines 17 – 18, heat pipe is nickel-plated copper, therefore the reinforcing layer is nickel). Cadek is silent on the fixing frame is made of copper alloy, stainless steel, plastic steel or aluminum alloy. However, Yamamoto teaches another vapor chamber having a fixing frame, wherein the fixing frame is made of copper alloy, stainless steel, plastic steel or aluminum alloy (see paragraph 23: Yamamoto teaches the frame may be made of aluminum alloy or copper alloy). 
Therefore, in view of Yamamoto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fixing frame of Cadek with the fixing frame is made of copper alloy, stainless steel, plastic steel or aluminum alloy, as taught by Yamamoto, to improve the frame of Cadek by providing electromagnetic shielding to the electronic components comprising the heat source (see Yamamoto paragraph 23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TAVIA SULLENS/Primary Examiner, Art Unit 3763